Citation Nr: 0321274	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  97-23 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right ankle disorder.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from December 1982 to December 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1996 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  The Board addressed several other issues which 
were on appeal in a decision of August 2002, and initiated 
development with respect to the claim for service connection 
for a right ankle disorder.   


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to service connection for a right ankle disorder 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran did not respond to a request that he supply 
post-service medical treatment records pertaining to a right 
ankle disorder, and failed to appear for a VA examination 
scheduled for January 2003 to assist him in his claim for 
service connection for a left knee disorder.

3.  There is no competent evidence that the veteran has a 
right ankle disorder.  


CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated by 
service, and arthritis of the right ankle may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309, 3.655 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs), and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The documents 
provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOCs.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The SSOC of April 2002 
addressed the provisions of the VCAA.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed to the extent possible.  The claims file 
contains the veteran's service medical records.  The veteran 
failed to report for a hearing.  He failed to respond to a 
letter dated in December 1995 which requested that he supply 
post-service medical treatment records.  He also failed to 
appear for a disability evaluation examination which was 
scheduled in January 2003.  The veteran has not provided any 
explanation as to the cause for his failure to appear for the 
scheduled examination.  The United States Court of Appeals 
for Veterans Claims (Court) has stated that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991). See also Zarycki v. Brown, 6 Vet. 
App. 91, 100 (1993).  Individuals for whom an examination has 
been scheduled are required to report for the examination.  
See 38 C.F.R. § 3.326(a).  Relevant regulatory authority 
provides that when entitlement to a benefit cannot be 
established without a current VA examination, and a veteran 
fails to appear for the examination without good cause and 
the claim is for an original compensation claim, the claim 
shall be adjudicated based on the evidence of record.  38 
C.F.R. § 3.655 (b).  The Board has noted that the letter sent 
to the appellant in November 2002 notifying him that the 
Board was scheduling an examination was returned because he 
was no longer at that address.  However, it was the 
appellant's responsibility to keep the VA apprised of his 
whereabouts.  "[T]here is no burden on the part of the VA to 
turn up heaven and earth to find (an appellant),"  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

III.  Background Information and Analysis

The veteran contends that he sustained an injury to his right 
ankle in service while jumping, and that this resulted in a 
current right ankle disorder.  He states that the injury 
occurred in the latter part of 1984 when he had to jump off 
of a rope under a helicopter.  He states that he was told 
that he could not go to sick call.  

The veteran's service medical records do not contain any 
references to a disorder of the right ankle.  The report of a 
medical examination conducted in November 1985 for the 
purpose of his separation from service shows that clinical 
evaluation of the lower extremities was normal.  

In addition, the report of a medical history given by the 
veteran in January 1988 in connection with enlistment in the 
reserves does not contain any mention of a right ankle 
disorder.  The report of a medical examination conducted at 
that time is also negative for a right ankle disorder.  

The veteran's post service VA medical treatment records have 
been obtained, but they are negative for complaints 
pertaining to the right ankle. 

The report of an examination of the veteran's joints 
conducted by the VA in March 1996 shows that the veteran's 
ankles had motion which was free and full without 
restriction.  They were normal on examination, even though 
the examiner noted that the veteran had made a complaint 
regarding tendonitis of the ankles in his application for VA 
benefits.  The examiner noted that the veteran had no 
symptoms relevant to it.  

Similarly, the report of an examination of the veteran's feet 
shows that he had no relevant complaints of ankle problems.  
The diagnosis was ankle and foot disease, not found.  

The report of an examination of the veteran's joints 
conducted by the VA in February 1998 shows that the veteran 
stated that he rappelled down a rope from a helicopter in 
service and sustained injuries.  He also stated that his 
ankles were weak prior to service, and had gotten worse due 
to the excessive walking and jumping during training.  He 
said that he suffered from tendonitis of the Achilles tendon 
in the right ankle during basic training.  He reported that 
his ankle seemed to pop and grind with weakness on excessive 
walking.

Examination of the ankles revealed no swelling, tenderness, 
or any significant pain on movements of the ankles.  There 
was no deformity.  The range of motion of the right ankle was 
plantar flexion from 0 to 40 degrees, and dorsiflexion from 0 
to 10 degrees.  Lateral movement was normal.  The pertinent 
diagnosis was history of tendonitis right ankle with minimal 
residual.  An X-ray of the right ankle was interpreted as 
being normal.  There was no fracture, dislocation, 
destructive lesion, soft tissue calcification, or opaque 
foreign body.  

As noted above, the Board attempted to afford the veteran 
another examination to determine whether there is a current 
right ankle disorder and if so, whether such a disorder is 
related to service.  However, the veteran did not report for 
that examination.

After considering all of the evidence of record, the Board 
finds that there is no evidence that the veteran currently 
has a right ankle disorder.  The VA treatment records and the 
VA examinations are negative for any objective evidence of a 
right ankle disorder.  The VA joints and feet examinations of 
March 1996 both show that an ankle disorder was not found, 
and the examination report of February 1998 only diagnosed an 
ankle disorder by history.  As noted above, the veteran did 
not respond to a letter asking him to supply post-service 
treatment records, and he failed to appear for another VA 
examination which had been scheduled to determine whether he 
has a right ankle disorder, and if so, whether it is related 
to service.  A service-connection claim must be accompanied 
by evidence which establishes that 
the claimant currently has the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, the 
Board concludes that a right ankle disorder was not incurred 
in or aggravated by service.


ORDER

Service connection for a right ankle disorder is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

